Case 4:20-mj-00476-N/A-DTF Document1 Filed 07/29/20 Page 1of1

 

 

CRIMINAL COMPLAINT
(Llectronically Submitted)
. . . DISTRICT of ARIZONA
United States District Court msrarcr rau’
United States of America DOCKET NO.

¥.

 

Valentin Lazare Castellanos-Heredia

YOB: 1985; Citizen of Mexico “we iy 7688

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 28, 2020, at or near Naco, in the District of Arizona, Valentin Lazaro Castellanos-Heredia, an
alien, entered, and was found in the United States of America after having been denied admission, excluded, deported,
and removed from the United States through Brownsville, Texas on September 13, 2007, and without obtaining the
express consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for
admission thereto: in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code,
Section 1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Valentin Lazaro Castellanos-Heredia is a citizen of Mexico. On September 13, 2007, Valentin Lazaro}:
Castellanos-Heredia was lawfully denicd admission, excluded, deported and removed from the United States}:
through Brownsville, Texas. On July 28, 2020, agents found Valentin Lazaro Castellanos-Heredia in the United
States at or near Naco, Arizona, without the proper immigration documents. Valentin Lazaro Castellanos-Heredia
did not obtain the express consent of the Attorney General or the Secretary of the Department of Homeland Security
to re-apply for admission to the United States.

 

 

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

DETENTION REQUESTED "| SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is
EMG OFFICIAL TITLE
U ;
AUTHORIZED AUSA /s/Liza Granoff (ne) OFFICAL sent
Andrew J. Carpenter .

 

= =

Sworn by telephone _x

 

 

 

SIGNATURE OF MAGIS f JUDGE DATE
- July 29, 2020

 

 

See Tedernl rales of Criminal Procedure Rules 3, 4.1, and 54
